Citation Nr: 1611132	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  06-28 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for deep vein thrombosis (DVT) of the right lower extremity, to include as secondary to a service-connected right foot injury.

2. Entitlement to service connection for amputation of the right leg below the knee, to include as secondary to DVT of the right lower extremity.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to June 1956. He also had a period of service from April 1959 to July 1963 that was found to be under dishonorable conditions for VA purposes.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision that denied entitlement to service connection for DVT of the right lower extremity and a May 2012 rating decision that denied entitlement to service connection for amputation of the right leg.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Regarding DVT, the Veteran and his spouse testified in support of his claim at a local hearing held before a Decision Review Officer in May 2006 and a Travel Board hearing held before a Veterans Law Judge in August 2007.  Transcripts of both hearings are of record.  The Veterans Law Judge who presided over the August 2007 hearing is no longer employed by the Board and the Veteran was offered the opportunity for a new hearing before the undersigned Veterans Law Judge in a February 2010 letter.  The Veteran declined the new hearing and requested that his claim be considered based on the evidence of record.

In May 2010, the Board denied entitlement to service connection for right lower extremity DVT.  In a February 2011 Order, the United States Court of Appeals for Veterans Claims granted a Joint Motion by counsel for the Veteran and VA to vacate the Board decision and remand the claim to the Board.  In November 2011 and April 2013, the Board remanded the claim to the RO for additional development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed that his service-connected right toe disability resulted in right lower extremity DVT which, in turn, caused amputation of the right leg.

In April 2013, the Board remanded the appeal for an opinion from a vascular surgeon addressing whether the appellant's service-connected right toe disability caused or aggravated DVT of the right lower extremity.

Virtual VA shows that an opinion was obtained in December 2013.  While there is a statement suggesting that at least part of the opinion may have been provided by "Dr. N.M.," a medical doctor associated with vascular surgery at the Tampa VA Hospital, both the heading and the electronic signature appearing in the opinion indicate that it was authored by "Dr. M.N.A.," a medical doctor without any apparent specialty or experience in vascular surgery.  The representative thus argues that the opinion was not obtained from a vascular surgeon and that a remand is required.  In light of this ambiguity, the Board agrees.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the April 2013 remand instructed the examiner to discuss a March 2008 opinion from "Dr. M.B." and to address "the difference in the symptomatology associated with the right lower extremity versus that found in the left lower extremity, if any, and discuss its importance, or lack thereof, in the etiology of the disability claimed on appeal."  In the March 2008 opinion, Dr. M.B. stated that the "worsening of the chronic venous insufficient in the right lower extremity is likely a result of the military injury, with the patient having more severe symptoms of venous insufficiency in the right leg compared to the left certainly during my observations of the patient in the last 5 years."  The December 2013 opinion, however, did not discuss any difference in the severity of symptoms of the right and left lower extremities.  Id.

Finally, the December 2013 opinion was not expressed in terms of whether it is "at least as likely as not" (50 percent probability or greater).  For clarity, the examiner should ensure that all conclusions are expressed in such terms.

As the issue of entitlement to service connection for amputation of the right leg below the knee is predicated on the claim for right lower extremity DVT, it is inextricably intertwined and thus must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The claims file must be forwarded to a VA vascular surgeon for review.  The author of the opinion must be clearly identified along with all pertinent medical credentials.

An opinion as to the following matters is requested: 

a). Is it at least as likely as not (50 percent or greater likelihood) that the Veteran has deep vein thrombosis of the right lower extremity which increased in severity due to the service connected injury of the right foot?

b). If the examiner determines that the deep vein thrombosis of the right lower extremity increased in severity due to service connected foot disorder, is there clear and unmistakable evidence (obvious or manifest) that the increase in the deep vein thrombosis of the right lower extremity symptomatology is due to the natural progression of the disease, or if not, due to aggravation of the service connected disorder? 

In responding to these questions, the examiner must address the difference in the symptomatology associated with the right lower extremity versus that found in the left lower extremity, if any, and discuss its importance, or lack thereof, in the etiology of the disability claimed on appeal. The examiner must also address the finding included in the March 2008 and subsequent statements from Dr. M.B. regarding whether the use of a prosthetic bypass in the right leg may have contributed to the Veteran's eventual need for an amputation of the right leg as saphaneous vein conduit bypasses perform better with higher patency rates and less chance for limb loss compared with prosthetic bypasses. A discussion of the impact of the in-service trauma to the right foot should also be discussed in relation to the statements of Dr. M.B.

Inform the examiner that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Inform the examiner that "aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

A detailed rationale, including pertinent findings from the record, must be supplied for all opinions provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefore.
 
2. The claims should then be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

